Exhibit 10.8

 

TRANSLATION

 

PRODUCTION SHARING AGREEMENT

BETWEEN

SOCIEDADE NACIONAL DE COMBUSTÍVEIS DE ANGOLA

- EMPRESA PÚBLICA (SONANGOL, E.P.)

AND

VAALCO ANGOLA (KWANZA), INC.

SONANGOL PESQUISA E PRODUÇÃO, SA

INTEROIL EXPLORATION AND PRODUCTION ASA

in the

Area of Block 5/06

 

 

 

 

--------------------------------------------------------------------------------

TRANSLATION

 

Table of Contents

 

 

 

 

Page

 

 

 

 

Contracting Parties

4

 

 

 

 

Recitals

 

 

5

 

 

 

 

Article 1

 

Definitions

6

 

 

 

 

Article 2

 

Annexes to the Agreement

9

 

 

 

 

Article 3

 

Object of the Agreement

10

 

 

 

 

Article 4

 

Nature of the relationship between the Parties

10

 

 

 

 

Article 5

 

Duration of the Agreement

10

 

 

 

 

Article 6

 

Exploration Period

10

 

 

 

 

Article 7

 

Production Period

11

 

 

 

 

Article 8

 

Operator

11

 

 

 

 

Article 9

 

Petroleum Operations procedures document

12

 

 

 

 

Article 10

 

Costs and expenditures

12

 

 

 

 

Article 11

 

Recovery of costs and expenditures

13

 

 

 

 

Article 12

 

Production sharing

13

 

 

 

 

Article 13

 

Lifting and disposal of Crude Oil

14

 

 

 

 

Article 14

 

Conduct of Petroleum Operations

15

 

 

 

 

Article 15

 

Work Obligations during the Exploration Period

16

 

 

 

 

Article 16

 

Exploration Work Plans and Budgets

17

 

 

 

 

Article 17

 

Commercial Discovery

17

 

 

 

 

Article 18

 

General Development and Production Plan

18

 

 

 

 

Article 19

 

Development and Production Work Plans and Budgets

18

 

 

 

 

Article 20

 

Production Plans

19

 

 

 

 

Article 21

 

Guarantees

19

 

 

 

 

Article 22

 

Bonuses and Social Program Contributions

20

 

 

 

 

Article 23

 

Conservation of Petroleum and prevention of loss

20

 

 

 

 

Article 24

 

Records, reports and inspection

20

 

 

 

 

Article 25

 

Contractor Group's obligation to purchase Sonangol's Petroleum

21

 

 

 

 

Article 26

 

Other rights and obligations related to Crude Oil disposal

22

 

 

 

 

Article 27

 

Unitization and joint Development

22

 

 

 

 

Article 28

 

Transfer and abandonment of assets

23

 

 

 

 

Article 29

 

Natural Gas

23

 

 

 

 

 

2

--------------------------------------------------------------------------------

TRANSLATION

 

 

 

 

Page

Article 30

 

Operations for Sonangol's account - sole risk

23

 

 

 

 

Article 31

 

Operating Committee

25

 

 

 

 

Article 32

 

Ownership of assets

27

 

 

 

 

Article 33

 

Property and confidentiality of data

27

 

 

 

 

Article 34

 

Responsibility for losses and damages

28

 

 

 

 

Article 35

 

Petroleum Operations risk management

28

 

 

 

 

Article 36

 

Recruitment, integration and training of Angolan personnel

28

 

 

 

 

Article 37

 

Double taxation and change of circumstances

29

 

 

 

 

Article 38

 

Assignment

29

 

 

 

 

Article 39

 

Termination of the Agreement

30

 

 

 

 

Article 40

 

Confidentiality of the Agreement

31

 

 

 

 

Article 41

 

Dispute resolution

31

 

 

 

 

Article 42

 

Force Majeure

32

 

 

 

 

Article 43

 

Applicable law

32

 

 

 

 

Article 44

 

Language

32

 

 

 

 

Article 45

 

Offices and service of notice

32

 

 

 

 

Article 46

 

Captions and headings

33

 

 

 

 

Article 47

 

Effectiveness

33

 

 

 

 

Annexes

 

 

 

 

 

Annex A

 

Description of the Contract Area

 

 

 

 

 

Annex B

 

Map showing the Contract Area

 

 

 

 

 

Annex C

 

Accounting and Financial Procedures

 

 

 

 

 

Annex D

 

Corporate Guarantee

 

 

 

 

 

Annex E

 

Financial Guarantee

 

 

 

 

 

3

--------------------------------------------------------------------------------

TRANSLATION

 

Contracting Parties

This Agreement is entered into between:

on the one part:

Sociedade Nacional de Combustíveis de Angola ‑ Empresa Pública (Sonangol, E.P.),
hereinafter referred to as "Sonangol", a company with headquarters in Luanda,
Republic of Angola, created in accordance with Decree No. 52/76, of 9 June 1976;

and, on the other part:

Vaalco Angola (Kwanza), Inc., a company organized and existing under the laws of
the State of Delaware, United States of America, hereinafter referred to as
“Vaalco”, with offices and legal representatives in Luanda, Republic of Angola;

Sonangol Pesquisa e Produção, SA , a company organized and existing under the
laws of the Republic of Angola, hereinafter referred to as “Sonangol P&P” with
offices and legal representatives in Luanda, Republic of Angola;

InterOil Exploration and Production ASA, a company organized and existing under
the laws of Norway, hereinafter referred to as “InterOil”, with offices and
legal representatives in Luanda, Republic of Angola; and

 

4

--------------------------------------------------------------------------------

TRANSLATION

 

Recitals

WHEREAS, through Decree No.__ /_06, of            , the Government of the
Republic of Angola, in accordance with the Petroleum Activities Law (Law No.
10/04, of 12 November 2004), has granted Sonangol an exclusive concession for
the exercise of the mining rights for prospecting, Exploration, Development and
Production of liquid and gaseous hydrocarbons in the Concession Area of Block
5/06;

WHEREAS, under Decree No. __ /06_, of         , the Government has authorized
Sonangol to enter into a Production Sharing Agreement for Block 5/06;

WHEREAS, Sonangol, with a view to carrying out the Petroleum Operations
necessary to duly exercise such rights and in compliance with the obligations
deriving from the Concession Decree, wishes to sign a Production Sharing
Agreement with Vaalco, Sonangol P&P,  and InterOil;

WHEREAS, Sonangol, on the one hand, and Vaalco, Sonangol P&P,  and InterOil, on
the other hand, have agreed that this Agreement will regulate their mutual
rights and obligations in the execution of said Petroleum Operations;

NOW, therefore, Sonangol, on the one hand, and Vaalco, Sonangol P&P ,  and
InterOil, on the other hand, agree as follows:

 

5

--------------------------------------------------------------------------------

TRANSLATION

 

 

6

--------------------------------------------------------------------------------

TRANSLATION

 

 

7

--------------------------------------------------------------------------------

TRANSLATION

 

Article 1

(Definitions)

For the purposes of this Agreement, and unless otherwise expressly stated in the
text, certain words and expressions used herein shall have the following
meaning, it being understood that reference to the singular includes reference
to the plural and vice versa:

1.

“Administration and Services” means the set of activities carried out in support
of petroleum operations and shall include, but not be limited to, all activities
in general management and common support of petroleum operations such as
direction, supervision and related functions required for the overall management
of those activities and it shall include, also, among others, housing and
feeding of employees, transportation, warehousing, safety, emergency and medical
assistance programs, community affairs, accounting and record keeping.

2.

“Affiliate” means:

(a)

a company or any other entity in which any of the Parties holds, either directly
or indirectly, the absolute majority of the votes in the shareholders' meeting
or is the holder of more than fifty percent (50%) of the rights and interests
which confer the power of management on that company or entity, or has the power
of management and control over such company or entity;

(b)

a company or any other entity which directly or indirectly holds the absolute
majority of votes at the shareholders' meeting or equivalent corporate body of
any of the Parties or holds the power of management and control over any of the
Parties;

(c)

a company or any other entity in which either the absolute majority of votes in
the respective shareholders' meeting or the rights and interests which confer
the power of management on said company or entity are, either directly or
indirectly, held by a company or any other entity which directly or indirectly
holds the absolute majority of votes at the shareholders' meeting or equivalent
corporate body of any of the Parties or holds the power of management and
control over any of the Parties.

3.

“Angola” means the Republic of Angola.

4.

“Year” or “Civil Year” means a period of twelve (12) consecutive Months
according to the Gregorian Calendar beginning on January 1 and ending on
December 31.

5.

“Fiscal Year” means a period of twelve (12) consecutive Months according to the
Gregorian Calendar which coincides with the Civil Year and relative to which the
presentation of fiscal declarations is required under the fiscal or commercial
laws of Angola.

6.

“Contract Year” means the period, and successive periods, of twelve (12)
consecutive Months according to the Gregorian Calendar beginning on the
Effective Date of this Agreement.

7.

“Contract Area” means on the Effective Date the area described in Annex A and
shown on the map in Annex B, and thereafter the whole or any part of such area
in respect of which Contractor Group continues to have rights and obligations
under this Agreement.

8.

”Development Area” means the extent of the whole area, within the Contract Area,
capable of production from the deposit or deposits identified in a Commercial
Discovery and defined by agreement between Sonangol and the Contractor Group
after said Commercial Discovery.

9.

“Appraisal” means the activity carried out after the discovery of a petroleum
deposit to better define the parameters of the deposit and determine its
commerciality, including namely:

(a)

Drilling of appraisal wells and running depth tests;

(b)

Collecting special geological samples and reservoir fluids;

(c)

Running supplementary studies and acquisition of geophysical and other data, as
well as the processing of same data.

10.

“Barrel” means the unit of measure for liquids corresponding to forty‑two (42)
United States gallons of Crude Oil, net of basic sediment and water and
corrected to a temperature of sixty degrees Fahrenheit (60°F).

 

8

--------------------------------------------------------------------------------

TRANSLATION

 

11.

“Operating Committee” means the entity referred to in Article 31.

12.

“National Concessionaire” means Sonangol as the titleholder of the mining rights
of prospecting, Exploration, Development and Production of liquid and gaseous
hydrocarbons in the Contract Area.

13.

“Joint Account” means the set of accounts kept by Operator to record all
receipts, expenditures and other operations which, under the terms of the
Agreement, shall be shared between the entities constituting Contractor Group in
proportion to their participating interests.

14.

“Agreement” or “the Agreement” means this Production Sharing Agreement executed
between Sonangol and Contractor Group, including its Annexes.

15.

“Effective Date” means the first day of the Month next following the Month in
which this Agreement is signed by Sonangol and Contractor Group.

16.

“Concession Decree” means Decree No.   /___, of        , approved by the Council
of Ministers as it was published in the Diário da República of Angola No.   , I
Series, of             2006.

17.

“Commercial Discovery” means the discovery of a Petroleum deposit judged by
Contractor Group to be worth developing in accordance with the provisions of the
Agreement.

18.

“Development” means the activity carried out in a Development area after the
declaration of a Commercial Discovery. Said activity shall include, but not be
limited to:

(a)

Geophysical, geological and reservoir studies and surveys;

(b)

Drilling of producing and injection Wells;

(c)

Design, construction, installation, connection and initial testing of equipment,
pipelines, systems, facilities, plants, and related activities necessary to
produce and operate said Wells, to take, save, treat, handle, store, transport
and deliver Petroleum, and to undertake repressuring, recycling and other
secondary or tertiary recovery projects.

19.

“Customs Duties” means all charges, contributions or fees established in the
respective customs tariffs schedules which are applicable to merchandise
imported or exported through customs.

20.

“State” means the State of the Republic of Angola.

21.

“Phase” means the Initial Exploration Phase or the Optional Exploration Phase,
as the case may be.

22.

“Initial Exploration Phase” means the period of  four (4) Contract Years
commencing on the Effective Date of the Agreement, as defined in Article 6.

23.

“Optional Exploration Phase” means the additional period of  three (3) Contract
Years after the Initial Exploration Phase pursuant to Article 6.

24.

“Force Majeure” means the concept defined in Article 42 of this Agreement.

25.

“Natural Gas” or “Gas” means any hydrocarbons produced from the Contract Area
which at a pressure of 14.7 psi and a temperature of sixty degrees Fahrenheit
(60ºF) are in a gaseous state at the wellhead, and includes both Associated and
Non-Associated Natural Gas, and all of its constituent elements produced from
any Well in the Contract Area and all non‑hydrocarbon substances therein. Such
term shall include residue gas.

26.

“Associated Natural Gas” or “Associated Gas” means Natural Gas which exists in a
reservoir in solution with Crude Oil and includes what is commonly known as gas
cap gas which overlies and is in contact with Crude Oil.

27.

“Non‑Associated Natural Gas” or “Non-Associated Gas” means that part of Natural
Gas which is not Associated Natural Gas.

28.

“Government” means the Government of the Republic of Angola.

 

9

--------------------------------------------------------------------------------

TRANSLATION

 

29.

“Contractor Group” means Vaalco, Sonangol P&P,  and InterOil and their possible
assignees under Article 38, designated collectively except as otherwise provided
herein. The participating interests of the entities constituting Contractor
Group on the Effective Date are:

 

- Vaalco            -

 

50%

 

 

 

- Sonangol P&P  -

 

20%

 

 

 

- InterOil                -

 

40%

30.

“Law” means the legislation in force in the Republic of Angola.

31.

“Petroleum Activities Law” means Law No.10/04, of 12 November 2004.

32.

“Petroleum Activities Tax Law” means Law No.13/04, of 24 December 2004.

33.

“Litigant” means Sonangol or any entity constituting Contractor Group
participating in arbitration proceedings pursuant to Article 42.

34.

“Month” means a calendar month pursuant to the Gregorian Calendar.

35.

“Joint Operations” means all Petroleum Operations carried out jointly in the
Contract Area by Contractor Group, excluding sole risk operations provided for
in Article 30 of the Agreement.

36.

“Petroleum Operations” means the activities of prospecting, Exploration,
Appraisal, Development and Production which constitute the object of the
Agreement.

37.

“Operator” is the entity referred to in Article 8.

38.

“Party” means either Sonangol or Contractor Group as Parties to this Agreement.

39.

“Parties” means both Sonangol and Contractor Group whenever jointly referred to.

40.

“Exploration Period” means the period defined in Article 6.

41.

“Production Period” means the period defined in Article 7.

42.

“Exploration” shall include, but not be limited to, namely, such geological,
geochemical and geophysical surveys and studies, aerial surveys and others as
may be included in Approved Work Plans and Budget, and the drilling of such shot
holes, core holes, stratigraphic tests, Wells for the discovery of Petroleum,
and other related holes and Wells.

43.

“Petroleum” means Crude Oil, Natural Gas and all other hydrocarbon substances
that may be found in and extracted, or otherwise obtained and saved from the
Contract Area.

44.

“Crude Oil” means a mixture of liquid hydrocarbons produced from the Contract
Area which is in a liquid state at the wellhead or in the separator under normal
conditions of pressure and temperature, including distillates and condensate, as
well as liquids extracted from the natural gas.

45.

“Well” means a hole drilled into the earth for the purpose of locating,
evaluating, producing or enhancing production of Petroleum.

46.

“Appraisal Well” means a Well drilled following a Commercial Well to delineate
the physical extent of the accumulation penetrated by such Commercial Well, and
to estimate the accumulation reserves and probable Production rates.

47.

“Commercial Well” means the first Well on any geological structure which after
testing in accordance with sound and accepted industry Production practices, and
verified by SONANGOL, is found through analysis of test results to be capable of
producing, from a single reservoir not less than an average rate of one thousand
Barrels of Crude Oil per day (1 000 b/d).

 

10

--------------------------------------------------------------------------------

TRANSLATION

 

Contractor Group shall have the right to request to Sonangol that a Well which
is within the aforesaid criteria is not to be deemed a Commercial Well. To
exercise this right Contractor Group shall timely provide Sonangol information
which would evidence that in the particular circumstances of such Well the same
should not be deemed a Commercial Well.

Among other factors, consideration shall be given to porosity, permeability,
reservoir pressure, Crude Oil saturation and the reservoir recoverable reserves.

Contractor Group has the option to declare a Well a Commercial Well at a
producing rate below the one set out above where Contractor Group is of the
opinion that the accumulation may produce sufficient Crude Oil to recover the
costs and ensure a reasonable return.

48.

“Development Well” means a Well drilled for the purpose of producing or
enhancing Production of Petroleum from a Commercial Discovery, and includes the
Appraisal Wells completed as producing or injection Wells.

49.

“Exploration Well” means a Well drilled for the purpose of discovering
Petroleum, including Appraisal Wells to the extent permitted by Article 17.

50.

“Delivery Point” means the point F.O.B. Angolan loading facility at which Crude
Oil reaches the inlet flange of the lifting tankship's intake pipe, or such
other point which may be agreed by Sonangol and Contractor Group.

51.

“Market Price” means the price determined for the valuation of the Crude Oil
produced from the Contract Area in accordance with Article 6 of the Petroleum
Activities Tax Law.

52.

“Production” means the set of activities intended to petroleum extraction,
including, but not be limited to, the running, servicing, maintenance and repair
of completed wells and of the equipment, pipelines, systems, facilities and
plants completed during development, including all activities related to
planning, scheduling, controlling, measuring, testing and carrying out the flow,
gathering, treating, storing and dispatching of petroleum from the underground
petroleum reservoirs to the designated exporting or lifting location, as well as
operations for abandonment of facilities and petroleum deposits and related
activities.

53.

“Lifting Schedule” means the planned program of Crude Oil liftings by each Party
approved by the Operating Committee.

54.

“Production Plan” means the planned profile of Crude Oil output in Barrels per
day approved by the Operating Committee in conjunction with the Development and
Production Work Plan and Budget for each Development Area, according to Article
19.

55.

“Work Plan and Budget” means either an Exploration Work Plan and Budget or a
Development and Production Work Plan and Budget.

56.

“Approved Work Plan and Budget” means either the Exploration Work Plan and
Budget or the Development and Production Work Plan and Budget transmitted to
Sonangol under Article 31.12, or approved by the Operating Committee under
Article 31.11, as the case may be.

57.

“Sonangol” is Sociedade Nacional de Combustíveis de Angola, Empresa Pública
(Sonangol, E.P.), an Angolan State Company.

58.

“Quarter” means a period of three (3) consecutive Months starting with the first
day of January, April, July or October of each Civil Year.

Article 2

(Annexes to the Agreement)

1.

The present Agreement is complemented by the following Annexes which form an
integral part of it:

(a)

Annex A - Description of the Contract Area;

(b)

Annex B - Map of the Contract Area;

(c)

Annex C - Accounting and Financial Procedures;

(d)

Annex D - Corporate Guarantee.

 

11

--------------------------------------------------------------------------------

TRANSLATION

 

(e)

Annex E - Financial Guarantee.

2.

In the event of discrepancy between the content or the form of Annexes A and B
referred to in paragraph 1, Annex A shall prevail.

3.

In the event of discrepancy between the content or the form of the Annexes
referred to in paragraph 1 and the Agreement, the provisions of the Agreement
shall prevail.

Article 3

(Object of the Agreement)

The object of this Agreement is the definition, in accordance with Law No.
10/04, of 12 November 2004, and other applicable legislation, of the contractual
relationship in the form of the Production Sharing Agreement between Sonangol
and Contractor Group for carrying out the Petroleum Operations.

Article 4

(Nature of the relationship between the Parties)

This Agreement shall not be construed as creating between the Parties any entity
with a separate juridical personality, or a corporation, or a civil society, a
joint venture or even a partnership ("conta em participação").

Article 5

(Duration of the Agreement)

1.

This Agreement shall continue to be in force until the end of the last
Production Period or, in case there is no Production Period in the Contract
Area, until the end of the Exploration Period, unless prior to that date
anything occurs that in the terms of the Law or the applicable provisions of the
Agreement or the Law constitutes cause for its termination or for termination of
the concession.

2.

The extension of the Exploration or Production Periods referred to in the
preceding paragraph beyond the terms provided for in Articles 6 and 7
respectively shall be submitted by Sonangol to the Government under Article 12
of the Petroleum Activities Law.

3.

At the end of the Exploration Period, Contractor Group shall terminate its
activities in all areas within the Contract Area which are not at such time part
of a Development Area(s); and, except as otherwise provided herein, from that
time this Agreement shall no longer have any application to any portion of the
Contract Area not then part of a Development Area.

Article 6

(Exploration Period)

1.

Pursuant to the Concession Decree, an Initial Exploration Phase of four (4)
Contract Years shall start from the Effective Date. One (1) successive extension
of  three (3) Contract Years (the Optional Exploration Phase) may follow the
Initial Exploration Phase, provided that Contractor Group notifies Sonangol in
writing of such extension, at least thirty (30) days before the end of the
Initial Exploration Phase and if, unless otherwise agreed by Sonangol,
Contractor Group has fulfilled its obligations in respect of such Phase.

2.

The Agreement shall expire if no Commercial Discovery has been made in the
Contract Area by the end of the Initial Exploration Phase or the Optional
Exploration Phase, should that be the case. However, the Exploration Period may
be extended for six (6) Months for the completion of drilling and testing of any
Well actually being drilled or tested at the end of the fourth (4th) and/or
seventh (7th) Contract Year, as the case may be.

3.

Should any of the said Wells be a Commercial Well, Contractor Group shall be
given sufficient time, as mutually agreed, not exceeding twelve (12) Months, or
such longer period as agreed by Sonangol, following the completion of drilling
and testing of the Commercial Well to do Appraisal work. Should this work result
in a Commercial Discovery then a Development Area shall be granted pursuant to
Article 7.

 

12

--------------------------------------------------------------------------------

TRANSLATION

 

4.

In the event Contractor Group fails to complete all Exploration Wells foreseen
in Article 15 during the Initial Exploration Phase, Contractor Group shall elect
one of the following options:

(a)

Complete the remaining Exploration Well(s) in a six (6) Month extension of the
Initial Exploration Phase and forego the option to enter into the Optional
Exploration Phase;

(b)

Decide to enter into the Optional Exploration Phase being, however, required to
complete the Wells relating to the Initial Exploration Phase and to drill the
Wells relating to the Optional Exploration Phase.

5.

Operations for the sole account of Sonangol conducted under Article 30 hereof
shall not extend the Exploration Period nor affect the term of the Agreement, it
being understood that:

(a)

Contractor Group shall complete any work undertaken for Sonangol's sole risk and
expense even though the Exploration Period may have expired;

(b)

Contractor Group's completion of the works referred to in the previous
subparagraph shall not extend Contractor Group's Exploration Period or Agreement
term, except as in the case of Contractor Group exercising the option right
mentioned in Article 30.3, hereof;

(c)

During the period Contractor Group is completing the works referred to in
subparagraph (a), Contractor Group shall be given authorization to continue such
sole risk operations and shall be entitled to all benefits available to
Contractor Group pursuant to the Agreement as if the term thereof had not
expired.

Article 7

(Production Period)

1.

Following each Commercial Discovery, the extent of the whole area within the
Contract Area capable of Production from the deposit or deposits identified in
the Well that originated the Commercial Discovery and its related Appraisal
Wells, if any, shall be agreed upon by Sonangol and Contractor Group. Each
agreed area shall then be converted automatically into a Development Area
effective from the date of Commercial Discovery.

Without prejudice to paragraph 2 hereof, there shall be a Production Period for
each Development Area which shall be twenty (20) Years from the date of
Commercial Discovery in said Development Area. In the event of Commercial
Discoveries in deposits which underlie and overlie each other, such deposits
shall constitute a single Development Area, and such area shall be defined or
redefined as necessary, within the boundaries of the Contract Area, to
incorporate all underlying and overlying deposits.

2.

Unless otherwise agreed by Sonangol, any Development Area is considered
automatically terminated and, except as otherwise provided in the Agreement, the
rights and obligations in said Area are considered terminated if within three
(3) Years from the date of Commercial Discovery in said Development Area the
first lifting of Crude Oil from said Development Area has not been lifted as
part of a regular program of lifting in accordance with the Lifting Schedule.

No later than twelve (12) Months before the end of the Production Period,
Contractor Group may request that Sonangol apply for an extension of the
Production Period under Article 5.2. If Sonangol does not oppose to said
request, it shall discuss the terms and conditions of the extension of the
Production Period with the Contractor Group and submit said terms and conditions
to the supervising Ministry along with the application to be presented under the
Petroleum Activities Law.

Article 8

(Operator)

1.

Contractor Group has the exclusive responsibility for executing the Petroleum
Operations, except as provided in Article 30.

2.

Under the Concession Decree, Vaalco is the Operator which carries out Petroleum
Operations on a no profit, no loss basis on behalf of the Contractor Group
within the Contract Area. Change of operator shall require the prior approval of
the Ministry of Petroleum following a proposal from Sonangol.

3.

Any agreement among the Contractor Group companies regarding or regulating the
Operator's conduct in relation to this Agreement shall be submitted to Sonangol
for comment prior to execution thereof.

 

13

--------------------------------------------------------------------------------

TRANSLATION

 

4.

The Operator will be subject to all of the specific obligations provided for in
this Agreement, the Concession Decree and other applicable legislation and,
under the general authority of the Operating Committee, shall have the exclusive
control and administration of the Petroleum Operations.

5.

The Operator shall be the only entity which, on behalf of Contractor Group and
within the limits defined by the Operating Committee, may execute contracts,
incur expenses, agree to expense commitments and implement other actions in
connection with the conduct of Petroleum Operations.

6.

In the event of the occurrence of any of the following, Sonangol can require
Contractor Group to immediately propose another Contractor Group company as
Operator:

(a)

if the Operator, by action or omission, commits a serious fault in carrying out
its obligations and if this fault is not remedied to the satisfaction of
Sonangol within a period of twenty eight (28) days with effect from the date of
receipt by the Operator of written notice issued by Sonangol requesting the
Operator to remedy such fault (or within a greater period of time if so
specified in the notice, or as agreed later by Sonangol);

(b)

if sentence has been passed in court declaring the bankruptcy, liquidation or
dissolution of the Operator, or if, in the court action taken in order to obtain
such declaration, any interim or conservatory judicial ruling has been made,
which prevents Operator from fulfilling its obligations under the Agreement;

(c)

if the Operator undertakes the legal procedures established to prevent
bankruptcy or without just cause ceases payment to creditors;

(d)

if the Operator terminates or if there is strong evidence that it intends to
terminate its activities or a significant proportion thereof, and, as a result,
fails to fulfill its obligations under the Agreement. If said strong evidence
that the Operator intends to terminate its activities exists, the Operator shall
be given a period of fifteen (15) days with effect from the date of receipt by
the Operator of written notice issued by Sonangol, or such greater period of
time if so specified in the notice, in which to refute such strong evidence to
the satisfaction of Sonangol.

7.

For purposes of this Agreement, “Serious Fault” shall mean inadequate
performance by the Operator that substantially violates the technical rules
generally accepted in the international petroleum industry and/or the
obligations under this Agreement and the Law.

8.

If Contractor Group, in accordance with paragraph 7, does not comply with the
obligation to propose another Operator from among its members within thirty (30)
days from the date when Sonangol gave notice to Contractor Group to do so,
Sonangol may freely propose one of the other Contractor Group entities as
Operator or a third-party entity selected by Sonangol, if none of those accept
such role.

9.

The Contractor Group must accept the Operator appointed by the Ministry of
Petroleum, otherwise it shall be in serious breach of this Agreement.

Article 9

(Petroleum Operations procedures document)

Sonangol and Contractor Group may sign a document (hereinafter referred to as
"Petroleum Operations Procedures Document") which will regulate and interpret
the contents of this Agreement, which shall be in accordance with the provisions
of this Agreement and the Law.

Article 10

(Costs and expenditures)

Except as otherwise provided for in this Agreement, the costs and expenditures
incurred in the Petroleum Operations, as well as any losses and risks derived
therefrom, shall be borne by the Contractor Group, and Sonangol shall not be
responsible to bear or repay any of the aforesaid costs and expenditures.

 

14

--------------------------------------------------------------------------------

TRANSLATION

 

Article 11

(Recovery of costs and expenditures)

1.

Under the Petroleum Activities Tax Law, Contractor Group shall recover all
Exploration, Development, Production and Administration and Services
Expenditures incurred under this Agreement by taking and freely disposing of up
to a maximum amount of fifty percent (50%) per Year of all Crude Oil produced
and saved from Development Areas hereunder and not used in Petroleum Operations.
Such Crude Oil percentage is hereinafter referred to as “Cost Recovery Crude
Oil”.

2.

If in any given Year, recoverable costs, expenses or expenditures are less than
the maximum value of Cost Recovery Crude Oil the difference shall become part
of, and included in the Development Area Profit Oil, as provided for in Article
12.

3.

For the purposes of Article 23.2 (c) I of the Petroleum Activities Tax Law,
Development Expenditures in each Development Area shall be multiplied by one
point thirty (1.30).

4.

In the event that, in any given Year, recoverable costs, expenses or
expenditures exceed the value of Cost Recovery Crude Oil from the relevant
Development Area for such Year, the excess shall be carried forward for recovery
in the next succeeding Year or Years; but in no case after the termination of
the Agreement. In the event that Development Expenditures for a Development Area
are not fully recovered within five (5) Years after the commencement of
Commercial Production or within five (5) Years after the year in which
Development Expenditures are incurred, whichever latter occurs, then Contractor
Group’s share of Cost Recovery Crude Oil shall be increased from Year six, based
on a method agreed upon by Sonangol and Contractor Group, but not exceeding
sixty five per cent (65%) to allow for the recovery of such unrecovered
expenditures, provided that Contractor Group has fulfilled all of its
contractual obligations to date.

5.

For the purpose of this Agreement, the date on which Commercial Production
commences shall mean the date on which the first shipment of Crude Oil from the
Contract Area is made under the approved Lifting Schedule.

Article 12

(Production Sharing)

1.

The total Crude Oil produced and saved in a Quarter from each Commercial
Discovery and its Development Area and not used in Petroleum Operations less the
Cost Recovery Crude Oil from the same Development Area, as provided in Article
11, shall be referred to as “Development Area Profit Oil” or “Profit Oil” and
shall be shared between Sonangol and Contractor Group according to the after
tax, nominal rate of return achieved at the end of the preceding Quarter by
Contractor Group in the corresponding Development Area as follows:

 

Contractor Group's rate of return

for each Development Area

(% per annum)

Sonangol

Share - %

Contractor Group

Share - %

Less than  10

30

70

10 to less than 20

40

60

20 to less than  30

60

40

30 to less than  35

70

30

35 or more

90

10

 

2.

Beginning at the date of Commercial Discovery, Contractor Group's rate of return
shall be determined at the end of each Quarter on the basis of the accumulated
compounded net cash flow for each Development Area, using the following
procedure:

(a)

The Contractor Group's net cash flow computed in U.S. dollars for a Development
Area for each Quarter is:

(i)

The sum of Contractor Group's Cost Recovery Crude Oil and share of Development
Area Profit Oil regarding the Petroleum actually lifted in that Quarter at the
Market Price;

(ii)

Minus Petroleum Income Tax;

(iii)

Minus Development Expenditures and Production Expenditures;

 

15

--------------------------------------------------------------------------------

TRANSLATION

 

(b)

For this computation, neither any expenditure incurred prior to the date of
Commercial Discovery for a Development Area nor any Exploration Expenditure
shall be included in the computation of Contractor Group's net cash flow.

(c)

The Contractor Group's net cash flows for each Quarter are compounded and
accumulated for each Development Area from the date of the Commercial Discovery
according to the following formula:

ACNCF (Current Quarter) =

(100% + DQ) x ACNCF (Previous Quarter) + NCF (Current Quarter)

100%

where:

ACNCF

= accumulated compounded net cash flow

NCF

= net cash flow

DQ

= quarterly compound rate (in percent).

The formula will be calculated using quarterly compound rates (in percent) of
2.41%, 4.66%, 6.78% and 7.79% which correspond to annual compound rates ("DA")
of 10%, 20%, 30% and 35%, respectively, as referred to in Article 12.1.

3.

The Contractor Group's rate of return in any given Quarter for each Development
Area shall be deemed to be between the largest DA which yields a positive or
zero ACNCF and the smallest DA which causes the ACNCF to be negative.

4.

The sharing of Profit Oil from each Development Area between Sonangol and
Contractor Group in a given Quarter shall be in accordance with the scale in
paragraph 1 above using the Contractor Group's deemed rate of return as per
paragraph 3 in the immediately preceding Quarter.

5.

In a given Development Area it is possible for the Contractor Group's deemed
rate of return to decline as a result of negative cash flow in a Quarter with
the consequence that Contractor Group's share of Profit Oil from that
Development Area would increase in the subsequent Quarter.

6.

Pending finalization of accounts, Profit Oil from Development Areas shall be
shared on the basis of provisional estimates, if necessary, of deemed rate of
return as approved by the Operating Committee. Adjustments shall be subsequently
effected in accordance with the procedure to be established by the Operating
Committee.

Article 13

(Lifting and Disposal of Crude Oil)

1.

It is the right and the obligation of each of the Parties to separately take at
the Delivery Point in accordance with the Lifting Schedule and the procedures
and regulations foreseen in the following paragraphs of this Article, its
respective Crude Oil entitlements as determined in accordance with this
Agreement.

2.

Each of the Parties (and as for Contractor Group, each entity constituting it)
shall have the right to proceed separately to the commercialization, lifting and
export of the Crude Oil to which it is entitled under this Agreement.

3.

Twelve (12) Months prior to the scheduled initial export of Crude Oil from each
Development Area, Sonangol shall submit to Contractor Group proposed procedures
and related operating regulations covering the scheduling, storage and lifting
of Crude Oil and any other Petroleum produced from such Development Area(s)  The
procedures and regulations shall be consistent with the terms of this Agreement
and shall comprehend the subjects necessary for efficient and equitable
operations including, but not limited to, rights of the Parties, notification
time, maximum and minimum quantities, duration of storage, scheduling,
conservation, spillage, liabilities of the Parties, throughput fees and
penalties, over and underlifting, safety and emergency procedures and any other
matters that may be agreed between the Parties.

4.

Contractor Group shall within thirty (30) days after Sonangol's submission in
the preceding paragraph, submit its comments on, and recommend any revisions to
the proposed procedures and regulations. Sonangol shall analyze these comments
and recommendations and the Parties shall, within sixty (60) days after
Contractor Group's said submission, agree on such procedures and regulations.

 

16

--------------------------------------------------------------------------------

TRANSLATION

 

5.

In any event, the agreed lifting procedures and regulations, as provided in the
previous paragraph, shall always comply with the Law.

6.

In the case of more than one Development Area in the Contract Area or more than
one quality of Crude Oil in a Development Area, Sonangol and Contractor Group
shall, unless they mutually agree that the Crude Oils should be commingled, lift
from each Development Area Crude Oil qualities in proportion to their respective
total liftings from the Contract Area. In determining these proportions any
Petroleum belonging to Sonangol as a result of operations for Sonangol's account
under Article 30 shall be excluded.

Article 14

(Conduct of Petroleum Operations)

1.

With due observance of legal and contractual provisions and subject to the
decisions of the Operating Committee, Contractor Group, through the Operator,
shall act in the common interest of the Parties and shall undertake the
execution of the work inherent in Petroleum Operations in accordance with
professional rules and standards which are generally accepted in the
international petroleum industry.

2.

Contractor Group, through the Operator, shall carry out the work inherent in
Petroleum Operations in an efficient, diligent and conscientious manner and
shall execute the Work Plans and Budgets under the best economic and technical
conditions and in accordance with professional rules and standards which are
generally accepted in the international petroleum industry.

3.

In performing the Petroleum Operations, the Contractor Group, through the
Operator, shall use the most appropriate technology and management experience,
including its own technology, such as patents, “know-how” and other secret
technology, insofar as this is permitted by applicable laws and agreements.

4.

Contractor Group, through the Operator, and its subcontractors shall:

(a)

contract local contractors, as long as their services are similar in quality and
availability to those available on the international market and the prices of
their services, when subject to the same tax charges, are no more than ten
percent (10%) higher compared to the prices charged by foreign contractors for
identical services;

(b)

acquire materials, equipment, machinery and consumable goods of national
production, insofar as their quantity, quality and delivery dates are similar to
those of such materials, equipment, machinery and consumable goods available on
the international market. However, such obligation does not apply in those cases
in which the local prices for such goods are more than ten percent (10%) higher
compared to the prices for imported goods, before charging Customs Duties but
after the respective costs for transportation and insurance have been included.

5.

Contractor Group, through the Operator, shall seek competitive bids for any work
to be performed pursuant to an Approved Work Plan and Budget if such work is
budgeted to exceed two hundred and fifty thousand U.S. dollars (U.S.$
250,000,000.00). When reviewing such bids, Contractor Group shall select out of
the bids which are acceptable to Contractor Group for technical and other
operational reasons, the bid with the lowest cost. This decision shall be
subject to the provisions of paragraph 3 above and, after the first Commercial
Discovery, the approval of the Operating Committee.

6

Operator shall entrust the management of Petroleum Operations in Angola to a
technically competent General Manager and Assistant General Manager. The names
of such General Manager and Assistant General Manager shall, upon appointment,
be given to Sonangol.  The General Manager and, in his absence, the Assistant
General Manager, shall be entrusted with sufficient powers to carry out
immediately and comply with all lawful written directions given to them by
Sonangol or the Government or its or their representatives or any lawful
regulations gazetted or hereafter to be gazetted which are applicable to the
Petroleum Operations.

7.

Except as is appropriate for the economic and efficient processing of data and
laboratory studies thereon in specialized centers outside Angola, geological and
geophysical studies as well as any other studies related to the performance of
this Agreement, shall be preferentially made in Angola.

8.

In the case of an emergency in the course of the Petroleum Operations requiring
an immediate action, Contractor Group, through the Operator, is authorized to
take all actions that it deems necessary for the protection of human life, the
interests of the Parties and the environment, and shall promptly inform Sonangol
of all actions so taken.

 

17

--------------------------------------------------------------------------------

TRANSLATION

 

9.

Any obligations which are to be observed and performed by Contractor Group
shall, if Contractor Group comprises more than one entity, be joint and several
obligations.

10.

Without prejudice to the provisions of Article 36, the Operator shall have the
right to staff the Petroleum Operations with those whom it believes are
necessary for efficient administration and operation without the imposition of
citizenship or residency requirements.

11.

Sonangol shall provide reasonable assistance to the Contractor Group in
obtaining visas, permits and other documents required to enter Angola and
residency and work licenses required in connection with the performance of
Petroleum Operations. The Contractor Group shall notify Sonangol reasonably in
advance of the time necessary for receipt of such permits and licenses and
Sonangol shall take steps to arrange for all such permits and licenses to be
issued on a timely basis by the appropriate authorities.

Article 15

(Work Obligations during the Exploration Period)

1.

During the Initial Exploration Phase Contractor Group shall perform a 3D seismic
program covering one thousand square kilometers (1,000 sq. kms). This seismic
program shall begin within six (6) Months of the Effective Date, provided that
an appropriate seismic vessel is available.

2.

Contractor Group shall drill to geological horizons defined in the Approved Work
Plan and Budget two (2) obligatory Exploration Wells in two (2) different
prospects, within the Initial Exploration Phase.

3.

In the event Contractor Group elects to extend the Exploration Period into the
Optional Exploration Phase, Contractor Group shall be required to perform a 3D
seismic program covering six hundred square kilometers (600 km2) and drill two
(2) obligatory Exploration Well (other than Appraisal Well) to geological
horizons defined in the Approved Work Plan and Budget.

4.

In the event Contractor Group exceeds the minimum work obligations described in
the preceding paragraphs during the Initial Exploration Phase, then such excess
shall be credited against the minimum work obligations for the Optional
Exploration Phase.

5.

In the event that Contractor Group does not satisfy the minimum work obligations
referred to in this Article within the deadlines specified in Article 6,
Contractor Group shall be deemed, unless otherwise agreed by Sonangol, to have
voluntarily terminated activities and withdrawn from all of the Contract Area
not already converted into a Development Area(s).

6.

If Contractor Group relinquishes its rights under this Agreement before
performing the seismic program undertaken by it under this Article, Contractor
Group is obligated to pay Sonangol an amount equal to twelve million U.S.
dollars (U.S$ 12,000,000), less twelve thousand U.S. dollars (U.S.$ 12,000) for
each part of the seismic program concluded before said relinquishment.

7.

If Contractor Group goes into the Optional Exploration Phase and relinquishes
its rights under this Agreement before performing the seismic program referred
to in paragraph 3 of this Article, Contractor Group is obligated to pay Sonangol
seven million two hundred thousand US dollars (US$ 7, 2000,000) less twelve
thousand US dollars (US$ 12,000) for each part of the seismic program concluded
before the said relinquishment.

8.

Further to the amounts referred to in the preceding paragraphs, if Contractor
Group relinquishes its rights under this Agreement before drilling the minimum
number of Exploration Wells undertaken by it under this Article, Contractor
Group shall be obligated to pay Sonangol an amount equal to ten million U.S.
dollars (U.S$ 10,000,000) for each such Exploration Well not drilled.

9.

Contractor Group shall be required to incur the following minimum Exploration
Expenditures:

 

·      Initial Exploration Phase

-

Thirty two million U.S. dollars (U.S.$ _32,000,000);

 

 

 

·      Optional Exploration Phase

-

Twenty seven  million two hundred thousand  U.S. dollars (U.S.$ _27,200,000);

 

18

--------------------------------------------------------------------------------

TRANSLATION

 

10.

If Contractor Group fulfills the minimum work obligations referred to in
paragraphs 1, 2 and 3 of this Article relating to each phase of the Exploration
Period, then Contractor Group shall be considered as having fulfilled the
minimum Exploration Expenditures set forth in the previous paragraph.

11.

Each Exploration Well referred to in this Article shall test all productive
horizons agreed to by Sonangol and Contractor Group, unless diligent test
efforts consistent with sound and normal oil industry practices indicate that it
is technically impracticable to reach and/or test any such horizons.

12.

During the drilling of Wells under this Agreement, Contractor Group shall keep
Sonangol informed of the progress of each Well, its proposals for testing and
the results of such tests, and at Sonangol's request, shall test any additional
prospective zones within the agreed Well depth provided that such tests shall be
consistent with professional rules and standards which are generally accepted in
the international petroleum industry and do not interfere with the safety and
efficiency of the Petroleum Operations planned by Contractor Group. Such tests
shall be at Contractor Group's expense and shall be credited towards fulfilling
the mandatory work program.

13.

If any obligatory Exploration Well is abandoned due to technical difficulties
and, at the time of such abandonment, the Exploration Expenditures for such Well
have equaled or exceeded ten million U.S. dollars (U.S.$ 10,000,000), for all
purposes of this Agreement Contractor Group shall be considered to have
fulfilled the work requirement in respect of one (1) Exploration Well and all
costs of the Exploration Well shall be considered part of the Exploration
Expenditures set forth in paragraph 8 of this Article. If any obligatory
Exploration Well is abandoned due to technical difficulties, and at the time of
such abandonment the Exploration Expenditures for such Well are less than ten
million U.S. dollars (U.S.$ 10,000,000), then Contractor Group shall have the
option either to:

(a)

drill a substitute Well at the same or another location in which case the
Exploration Expenditures for both the original Well and the substitute Well
shall be credited against Contractor Group’s minimum Exploration Expenditures
set forth in paragraph 9 of this Article; or

(b)

pay Sonangol an amount equal to the difference between ten million U.S. dollars
(U.S. $ 10,000,000) and the amount of Exploration Expenditures actually spent in
connection with such Well.

In this case, for all purposes of the Agreement, Contractor Group shall be
considered to have fulfilled the work requirement in respect of one (1)
Exploration Well and the total amount of ten million U.S. dollars (U.S. $
10,000,000) shall be considered part of the minimum Exploration Expenditures set
forth in paragraph 9 of this Article.

Article 16

(Exploration Work Plans and Budgets)

1.

Within one (1) Month of the Effective Date and thereafter at least three (3)
Months prior to the beginning of each Contract Year during the Exploration
Period or at such other times as may mutually be agreed to by Sonangol and
Contractor Group, Contractor Group shall prepare in reasonable detail an
Exploration Work Plan and Budget for the Contract Area setting forth the
Exploration operations which Contractor Group proposes to carry out during the
first Contract Year and during the ensuing Contract Year respectively.

2.

During the Exploration Period such Work Plan and Budget shall be at least
sufficient to satisfy the minimum expenditure obligations and mandatory work
program to which the Contractor Group is obliged.

3.

The Exploration Work Plan and Budget shall be submitted to the Operating
Committee for review, advice or approval as the case may be, in accordance with
Article 31, and carried out by Contractor Group after approval by the Ministry
of Petroleum under Article 58 of the Petroleum Activities Law.

4.

The Operating Committee shall coordinate, supervise and control the execution of
the Approved Exploration Work Plans and Budgets, as well as verify if same is
carried out within budget expenditure limits, or any revisions which have been
made thereto.

 

19

--------------------------------------------------------------------------------

TRANSLATION

 

Article 17

(Commercial Discovery)

1.

Contractor Group shall advise Sonangol, within thirty (30) days of the end of
the drilling and testing of an Exploration Well, of the results of the final
tests of the Well and whether such a Well is commercial or not. The date of this
advice is the date of the declaration of the Commercial Well, should such well
exist.

2.

After the declaration of a Commercial Well, Contractor Group may undertake the
Appraisal of the discovery by drilling one or more Appraisal Wells to determine
whether such discovery can be classified as a Commercial Discovery.

3.

Unless otherwise agreed by Sonangol, not later than six (6) Months after the
completion of the second Appraisal Well, or twenty four (24) Months after the
declaration of the Commercial Well, whichever is earlier, Contractor Group shall
give written notice to Sonangol indicating whether the discovery is considered
commercial or not. If Contractor Group declares it a Commercial Discovery,
Contractor Group shall proceed to develop it under the Petroleum Activities Law.
The date of Commercial Discovery shall be the date on which Contractor Group
advises Sonangol in writing of the existence of said Discovery.

4.

If the period allowable for declaration of a Commercial Discovery extends beyond
the Exploration Period, a provisional Development Area shall be established for
such period as necessary to complete the Appraisal as per paragraphs 2 and 3
above. The provisional Development Area shall be of the shape and size which
encompasses the geological feature or features which would constitute the
potential Commercial Discovery. Such provisional Development Area shall be
agreed by Sonangol in writing.

5.

If following the discovery of a Commercial Well, the subsequent Appraisal
Well(s) is (are) completed as producing or injection Well(s) its (their) costs
shall be treated as part of the Development Expenditures for the purposes of
calculating the amount of Cost Recovery Crude Oil.

6.

The costs of a Commercial Well, if completed as a producing or injection Well,
shall be treated as part of the Development Expenditures for the purposes of
calculating the amount of Cost Recovery Crude Oil.

7.

The costs of a Commercial Well or Appraisal Well(s) not completed as a producing
or injection Well(s) shall be treated as Exploration Expenditures for the
purposes of calculating the amount of Cost Recovery Crude Oil.

8.

Any Commercial Well shall count towards fulfilling the work and expenditure
obligations provided for in Article 15, but the Appraisal Well(s) that have been
drilled following the discovery of a Commercial Well shall not count towards
such obligations.

9.

There shall be no more than one Commercial Well in each Development Area that
counts towards such work obligations; and it shall be the first Commercial Well
in that Development Area.

10.

Contractor Group has the right to declare a Commercial Discovery without first
having drilled a Commercial Well or Wells.

Article 18

(General Development and Production Plan)

Within 30 (thirty) days of the date of a Commercial Discovery, the Contractor
Group shall prepare and submit to Sonangol a draft General Development and
Production Plan, which shall be analyzed and discussed by the Parties in order
to be agreed and submitted by Sonangol to the Ministry of Petroleum within 3
(three) Months of the date of the Commercial Discovery or within any longer
period which may be granted by the Ministry of Petroleum.

 

20

--------------------------------------------------------------------------------

TRANSLATION

 

Article 19

(Development and Production Work Plans and Budgets)

1.

From the date of approval of the plan referred to in Article 18, and thenceforth
by fifteen (15) August of each Year (or by any other date which may be agreed)
thereafter, Contractor Group shall prepare in accordance with professional rules
and standards generally accepted in the international petroleum industry a draft
annual Production Plan, a draft Exploration and Production Work Plan and Budget
(if applicable) and a draft  Development and Production Work Plan and Budget for
the following Civil Year and may, from time to time, propose to Sonangol that it
submit amendments to the approved Work Plans and Budgets to the consideration of
the Ministry of Petroleum.

2.

The draft Development and Production Work Plan and Budget and the draft
Production Plan referred to in the previous paragraph shall be prepared on the
basis of the approved General Development and Production Plan and any subsequent
amendments to the same.

3.

The draft Production Plan and the draft Development and Production Work Plan and
Budget shall be approved in writing by the Operating Committee and shall be
submitted by Sonangol to the Ministry of Petroleum for approval under the
Petroleum Activities Law.

4.

The Contractor Group is authorized and hereby undertakes to execute, under the
supervision and control of the Operating Committee, and within the limits of the
budgeted expenses, the approved Development and Production Work Plans and
Budgets, together with any revised versions of the same.

Article 20

(Production Plans)

1.

The Operating Committee shall approve a Lifting Schedule, not later than ninety
(90) days prior to January 1 and July 1 of each Civil Year following the
commencement of Production and in accordance with the approved Production Plan,
and furnish in writing to Sonangol and Contractor Group a forecast setting out
the total quantity of Petroleum that the Operating Committee estimates can be
produced, saved, transported and lifted hereunder during each of the next four
(4) Quarters in accordance with sound practices generally accepted in the
international petroleum industry.

2.

Contractor Group shall endeavor to produce in each Quarter the quantity of
Petroleum forecast in the Production Plan.

3.

The Crude Oil shall, if appropriate, be run to storage tanks built, maintained
and operated by Contractor Group, and shall be metered or otherwise measured as
required to meet the purposes of this Agreement and the Law.

Article 21

(Guarantees)

1.

The minimum Exploration work obligations shall be secured by a financial
guarantee substantially in the form set out in Annex E.

2.

The financial guarantee referred to in the previous paragraph shall be given by
Contractor Group not later than thirty (30) days after the execution of the
Agreement, in respect of the minimum work obligations of the Initial Exploration
Phase, or after the commencement of each optional Phase of the Exploration
Period, in respect of the minimum work obligations of said phase.

3.

The amount of the above referred financial guarantee shall in each Phase be
equal to the number of  the mandatory Exploration Wells multiplied by ten
million U.S. dollars (U.S.$ 10,000,000).

4.

In respect to the Initial Exploration Phase, the financial guarantee shall be
increased by twelve million U.S. dollars (U.S.$ 12,000,000) for the mandatory
seismic program provided for in Article 15.1, and in respect of the Optional
Exploration Phase by seven million two hundred thousand  US dollars (US$
7,200,000), for the mandatory seismic program provided for in paragraph 3 of
Article 15.

 

21

--------------------------------------------------------------------------------

TRANSLATION

 

5.

In the Initial Exploration Phase, the above referred financial guarantee shall
be reduced by the amount of twelve million U.S. dollars (U.S.$ 12,000,000) when
the mandatory seismic program has been concluded, and in the Optional
Exploration Phase by the amount of seven million two hundred thousand US dollars
(US$ 7,200,000), when the mandatory seismic program has been concluded, or of
each amount paid under Articles 15.6 and 15.7.

6.

The financial guarantee shall also be reduced by the amount of ten million U.S.
dollars (U.S.$ 10,000,000) when the drilling of each of the obligatory
Exploration Wells for each Phase of the Exploration Period is finished, or for
each amount paid and/or credited in accordance with Articles 15.8 and 15.13.

7.

If, during any Year of any of the Phases of the Exploration Period, Contractor
Group should be deemed to have relinquished, as provided in Article 15.5, all of
the Contract Area not converted to a Development Area(s), Contractor Group shall
forfeit the full amount of the financial guarantee, reduced as provided for in
paragraphs 5 and 6 of this Article.

8.

Each of the entities comprising Contractor Group shall also provide Sonangol, if
so required by the latter, with a corporate guarantee substantially in the form
shown in Annex D hereof or such other form as may be agreed between Sonangol and
each of such entities, not later than sixty (60) days after the date of
execution of this Agreement.

Article 22

(Bonus and Social Projects Contributions)

1.

On the Effective Date, the Contractor Group, Sonangol P&P excepted, shall pay to
Sonangol, as signature bonus, the sum of  twenty one  million US Dollars
($21,000,000).

2.

On the Effective Date, the Contractor Group, Sonangol P&P excepted, shall pay to
Sonangol,  as contribution for social projects, the sum of four million US
Dollars ($4,000,000).

3.

The bonus and contributions for social projects referred to in the preceding
paragraph shall not be recovered or amortized by the Contractor Group companies.

Article 23

(Conservation of Petroleum and prevention of loss)

1.

Contractor Group shall adopt all those measures which are necessary and
appropriate and consistent with the technology generally in use in the
international petroleum industry to prevent loss or waste of Petroleum above or
under the ground in any form during Petroleum Exploration, Development,
Production, gathering and distribution, storage or transportation operations.

2.

Upon completion of the drilling of a producing Development Well, Contractor
Group shall inform Sonangol of the time when the Well will be tested and shall
subsequently inform Sonangol of the resulting estimated production rate of the
Well within fifteen (15) days after the conclusion of such tests.

3.

Petroleum shall not be produced from multiple independent oil productive zones
simultaneously through one string of tubing, except with the prior approval of
Sonangol.

4.

Contractor Group shall record data regarding the quantities of Crude Oil,
Natural Gas and water produced monthly from each Development Area, which shall
be sent to Sonangol within thirty (30) days after the end of the Month reported
on.

5.

Daily or weekly statistics and reports regarding the production from the
Contract Area shall be made available by Contractor Group at convenient time for
examination by authorized representatives of Sonangol.

6.

Daily drilling records and graphic logs of Wells shall show the quantity and
type of cement and the quantity of any other materials used in the Well for the
purposes of protecting Crude Oil, Natural Gas or fresh water bearing strata.

7.

Any substantial change of mechanical equipment associated with the Well after
its completion shall be subject to the approval of Sonangol.

 

22

--------------------------------------------------------------------------------

TRANSLATION

 

Article 24

(Records, reports and inspection)

1.

Contractor Group shall prepare and, at all times while this Agreement is in
force, maintain accurate and current records of its activities and operations in
the Contract Area and shall keep all information of a technical, economic,
accounting or any other nature, developed for the conduct of Petroleum
Operations. Such records shall be organized in such a way as to allow for the
prompt and complete ascertainment of costs and expenditures.

2.

The records and information referred to in the previous paragraph shall be kept
at Operator's office in Luanda.

3.

Sonangol, in exercising its activities under the terms of this Agreement, shall
have the right to free access, upon prior notice to Contractor Group, to all
data referred to in paragraph 1 above. Contractor Group shall furnish Sonangol,
in accordance with applicable regulations or as Sonangol may reasonably request,
information and data concerning activities and operations under this Agreement.
In addition, Contractor Group shall provide Sonangol with copies of any and all
data related to the Contract Area, including, but not limited to, geological and
geophysical reports, Well logs and surveys, information and interpretation of
such data and other information in Contractor Group's possession.

4.

Contractor Group shall save and keep in the best condition possible a
representative portion of each sample of cores and cuttings taken from Wells as
well as samples of all fluids taken from Exploration Wells, and deliver same to
Sonangol or its representatives in the manner directed by Sonangol.

5.

All samples acquired by Contractor Group for its own purposes shall be
considered available for inspection at any convenient time by Sonangol or its
representatives.

6.

Contractor Group shall keep the aforementioned samples for a period of
thirty-six (36) Months or, if before the end of such period Contractor Group
withdraws from the Contract Area, then until the date of withdrawal. Up to three
(3) Months before the end of the aforementioned period, Contractor Group shall
request instructions from Sonangol as to the destination for such samples. If
Contractor Group does not receive instructions from Sonangol by the end of such
three (3) Month period then Contractor Group is relieved of its responsibility
to store such samples.

7.

If it is necessary to export any rock samples outside Angola, the Contractor
Group shall deliver samples equivalent in size and quality to Sonangol before
such exportation.  Sonangol, if it so decides, may release the Contractor Group
from said obligation.

8.

Originals of records and data can be exported only with the permission of
Sonangol. The original magnetic tapes and any other data which must be processed
or analyzed outside Angola may be exported only if a comparable record and data
is maintained in Angola. Such exports shall be repatriated to Angola on the
understanding that they belong to Sonangol. Copies of the referred records and
data may be exported at any time and under the terms of the Law.

9.

Subject to any other provisions of this Agreement, Contractor Group shall permit
Sonangol's duly authorized representatives and employees to have full and free
access to the Contract Area at all convenient times with the right to observe
the Petroleum Operations being conducted and to inspect all assets, records and
data kept by Contractor Group. Sonangol's representatives and employees, in
exercising the aforementioned rights, shall not interfere with Contractor
Group's Petroleum Operations. Contractor Group shall grant to said Sonangol’s
representatives and employees the same facilities in the camp as those afforded
to its own employees of similar professional rank.

10.

Without prejudice to Article 34.2, Sonangol is responsible for any claims of
their representatives or employees resulting from the exercise of the rights
granted under this Article. Sonangol is also responsible and shall indemnify
Contractor Group against all damages and claims resulting from willful
misconduct or gross negligence of any of Sonangol’s representatives or employees
while performing their activities in the Contract Area, in Contractor Group’s
offices or in other Contractor Group’s facilities directly related with the
Petroleum Operations.

 

23

--------------------------------------------------------------------------------

TRANSLATION

 

Article 25

(Contractor Group’s obligation to purchase Sonangol’s Petroleum)

1.

Sonangol shall have the right to require Contractor Group to purchase any part
of Sonangol's share of production under normal commercial terms and conditions
in the international petroleum industry and at the Market Price in force at the
time the Crude Oil is lifted as established in the Petroleum Activities Tax Law.

2.

The right referred to in the preceding paragraph shall be exercised in
accordance with the following rules:

(a)

no later than six (6) Months prior to the start of a Quarter, Sonangol shall
give written notice to the Contractor Group that it requires Contractor Group to
purchase a specified quantity of Crude Oil to be lifted rateably over a period
of two (2) consecutive Quarters;  

(b)

Contractor Group's obligation to purchase Crude Oil from Sonangol will continue
mutatis mutandis from Quarter to Quarter after the initial two (2) consecutive
Quarters until and unless Sonangol gives Contractor Group written notice of
termination which, subject to the above mentioned minimum period, shall take
effect six (6) Months after the end of the Quarter in which such written notice
was given.

Article 26

(Other rights and obligations related to Crude Oil disposal)

1.

Sonangol shall have the right upon six (6) Months' prior written notice to buy
from Contractor Group Crude Oil from the Contract Area equivalent in value to
the Petroleum Income Tax due by Contractor Group to the Ministry of Finance,
i.e., fifty percent (50%) of Contractor Group's share of Development Area Profit
Oil. The referred purchase of Crude Oil by Sonangol shall be at the Market Price
applicable to such Crude Oil. Sonangol shall provide Contractor Group with not
less than three (3) Months advance written notice of its intention to cease to
exercise its right under this paragraph.

2.

Payment by Sonangol to Contractor Group for each purchase of Crude Oil under
paragraph 1 above shall be made not later than two (2) working days before due
date of payment by the Contractor Group of the relevant amount of Petroleum
Income Tax to the Ministry of Finance. Any unpaid amount, plus interest as
specified in Annex C to this Agreement, shall be paid in kind to Contractor
Group by Sonangol out of its next Crude Oil entitlement, valued at the Market
Price applicable to such Crude Oil.

3.

If, in any Year, Contractor Group's total share of Crude Oil comprising Cost
Recovery Crude Oil and Development Area Profit Oil, less any Crude Oil acquired
or received from Contractor Group by Sonangol under this Article and by the
Government under the Petroleum Activities Law, is less than forty nine percent
(49%) of total Crude Oil estimated to be produced and saved in the Contract
Area, Contractor Group has the right to buy and lift the corresponding balance
of Crude Oil in the succeeding Year.

In the event that Contractor Group exercises all or any part of such right, the
balance of Crude Oil necessary to satisfy Contractor Group's right shall be sold
to Contractor Group by Sonangol at the Market Price in accordance with the
following procedure:

(a)

six (6) Months prior to the start of a Quarter Contractor Group shall give
written notice to Sonangol that it requires Sonangol to sell a specified
quantity of Crude Oil, which quantity may be expressed either in Barrels or a
percentage of total production, to be lifted rateably over a period of two (2)
consecutive Quarters;

(b)

Sonangol's obligation to sell Crude Oil to Contractor Group will continue
mutatis mutandis from Quarter to Quarter after the initial two (2) consecutive
Quarters until and unless Contractor Group gives Sonangol written notice of
termination or revision of quantities which, subject to the above mentioned
minimum period, shall take effect six (6) Months after the end of the Quarter in
which such written notice was given.

4.

In the event of conflict between Contractor Group's right in paragraph 3 above
and Sonangol's right in paragraph 1 above, Contractor Group's right shall
prevail.

5.

The fulfillment of the obligation to satisfy the consumption requirements, as
per Article 78 of the Petroleum Activities Law, shall be shared between Sonangol
and Contractor Group in proportion to their respective net shares of production
during the period concerned (Contractor Group's net share being its share
according to Articles 11 and 12 less the quantities delivered to

 

24

--------------------------------------------------------------------------------

TRANSLATION

 

Sonangol under paragraph 1 above and Sonangol's net share being its share
according to Article 12, plus the said quantities delivered to it under
paragraph 1 above).

Article 27

(Unitization and joint Development)

1.

The rules on unitization and joint Development are contained in Article 64 of
the Petroleum Activities Law.

2.

Any joint Development and Production carried out under this Article shall not
prejudice the provisions of Articles 29, 31.2(e) and 31.11 (b).

3.

In the event that a unitization process under the Petroleum Activities Law
affects the whole or part of an obligation which Contractor Group must fulfill
within a certain time period under the Agreement, such time period shall be
extended by the time elapsed between Sonangol's written notice under paragraphs
1 and 2 above and the date of mutual agreement on the plan of the related joint
Development. This extension shall not be larger than twelve (12) Months, or such
longer period as agreed by Sonangol.

Article 28

(Transfer and abandonment of assets)

1.

Within sixty (60) days of termination of the Agreement or the date of
abandonment of any part of the Contract Area, the Contractor Group must hand
over to Sonangol, in a good state of repair and operation, and in accordance
with a plan approved by Sonangol, all of the infrastructures, equipment and all
Wells which, within the area to which the expiry, cancellation or relinquishment
refers, are in production or are capable of producing, or are being used, or may
be used, in injection, together with all casing, piping, surface or sub-surface
equipment and facilities acquired by the Contractor Group for the conduct of
Petroleum Operations, except those as are being used for Petroleum Operations
elsewhere in the Contract Area.

2.

If Sonangol so requires, the Contractor Group shall proceed to correctly abandon
the Well or Wells in accordance with Articles 75.4 and 75.5 of the Petroleum
Activities Law.

3.

The requirement provided for in the previous paragraph shall be made by Sonangol
no later than one hundred and eighty (180) days before the termination of the
Agreement or the estimated date of abandonment of any part of the Contract Area.

4.

If the request referred to in paragraph 2 above is made, Sonangol shall make the
required funds available to the Contractor Group from the amounts paid to
Sonangol pursuant to Article 4 (e) of Annex C. In the event that the amounts
paid by Contractor Group are insufficient to cover the abandonment costs,
Sonangol and Contractor Group shall agree on the method of covering the
additional costs.

5.

After having carried out the abandonment of the Wells and related assets, or in
the case of Sonangol requesting such abandonment and not placing at the disposal
of the Contractor Group the funds referred to in paragraph 4, or after the
Contractor Group carries out the handing over of the equipment and Wells to
Sonangol under the terms of paragraph 1, the Contractor Group will have no
further liability in relation to the same, except in cases of gross negligence,
willful misconduct or Serious Fault and, without prejudice to the provisions of
the Agreement still in force after the termination of the Agreement, Sonangol
shall indemnify and defend the Contractor Group in case of any claims related to
such Wells and assets.

Article 29

(Natural Gas)

1.

Contractor Group shall have the right to use in the Petroleum Operations,
Associated Natural Gas produced from the Development Areas, and will have the
right to process such Gas and separate the liquids therefrom.

2.

Associated Natural Gas surplus to the requirements defined in the preceding
paragraph shall be made available free to Sonangol, wherever the latter so
determines. The cost of transportation of said gas by pipeline is a recoverable
cost under the Law.

 

25

--------------------------------------------------------------------------------

TRANSLATION

 

3.

If Non-Associated Natural Gas is discovered within the Contract Area then
Sonangol will have the exclusive right to appraise, develop and produce said Gas
for its own account and risk.

If Sonangol so determines and if agreed with Contractor Group within a term
determined by Sonangol, the discovery of Non-Associated Natural Gas shall be
developed jointly by Sonangol or one of its Affiliates and Contractor Group.

Article 30

(Operations for Sonangol’s account - sole risk)

1.

Operations which may be the object of a sole risk notice from Sonangol under
this Article shall be those involving:

(a)

penetration and testing geological horizons deeper than those proposed by
Contractor Group to the Operating Committee in any Exploration Well being
drilled which has not encountered Petroleum, provided the Operator has not
commenced the approved operations to complete or abandon such Well;

(b)

penetration and testing geological horizons deeper than those proposed by
Contractor Group to the Operating Committee in any Exploration Well being
drilled which has encountered Petroleum, provided that in respect to such Well
the Operating Committee has agreed that Sonangol may undertake the sole risk
operations, and the Operator has not commenced the approved operations to
complete or abandon such Well;

(c)

the drilling of an Exploration Well other than an Appraisal Well, provided that
not more than two (2) such Wells may be drilled in any Year;

(d)

the drilling of an Appraisal Well which is a direct result from a successful
Exploration Well, whether or not such Exploration Well was drilled as part of a
sole risk operation;

(e)

the Development of any discovery which is a direct result from a successful
Exploration Well and/or Appraisal Well sole risk operation which Contractor
Group has not elected to undertake under paragraph 3 of this Article;

(f)

the Development of a Petroleum deposit discovered by a successful Exploration
Well and/or Appraisal Well carried out by Contractor Group as part of a work
Plan approved by the Operating Committee, if thirty six (36) Months have elapsed
since such successful Well was completed and Contractor Group has not commenced
the Development of such deposit.

2.

Except as to those described under paragraphs (a) and (b), none of the
operations described in paragraph 1 of this Article may be the object of a sole
risk notice from Sonangol until after the operation has been proposed in
complete form to the Operating Committee and has been rejected by the Operating
Committee. To be "in complete form" as mentioned above, the proposal for
conducting any of the above mentioned operations presented by Sonangol shall
contain appropriate information such as location, depth, target geological
objective, timing of operation, and where appropriate, details concerning any
Development plan, as well as other relevant data.

3.

If the conditions referred to in paragraph 2 have been met, Sonangol may, as to
any operation described in paragraph 1, give a written sole risk notice to
Contractor Group and the latter shall have the following periods of time, from
the date of receipt of such sole risk notice within which to notify Sonangol
whether or not it elects to undertake such proposed operation by including it as
a part of the Petroleum Operations:

(a)

as to any operations described in paragraphs 1(a) and 1(b), forty eight (48)
hours or until commencement of the deepening operations, whichever occurs last;

(b)

as to any operations described in paragraphs 1(c) and 1(d), three (3) Months;

(c)

as to any operations described in paragraphs 1(e) and 1(f), six (6) Months.

4.

If Contractor Group elects to include as part of the Petroleum Operations the
operation described in the sole risk notice within the appropriate periods
described in paragraph 3 above, such operation shall be carried out by the
Operator within the framework of the Petroleum Operations under this Agreement,
as a part of the current Work Plan and Budget which shall be considered as
revised accordingly.

5.

If Contractor Group elects not to undertake the operation described in the sole
risk notice, subject to the provisions of paragraph 6 below, the operation for
the account of Sonangol shall be carried out promptly and diligently by
Contractor Group at Sonangol's sole risk and expense, provided that such
operation may only be carried out if it does not conflict or cause hindrance to
Contractor Group's obligations or any operation, or delay existing work plans,
including any Approved Work Plan and

 

26

--------------------------------------------------------------------------------

TRANSLATION

 

Budget. With respect to operations referred to in paragraphs 1(c) and 1(d) such
operations shall begin as soon as a suitable rig is available in Angola.
Sonangol and Contractor Group shall agree on a method whereby Sonangol shall
provide all necessary funds to Operator to undertake and pay for the operations
carried out at Sonangol's sole risk and expense.

6.

Sonangol shall elect to have the operations carried out at Sonangol's sole risk
and expense referred to in paragraphs 1(e) and 1(f) carried out either by
itself, by Contractor Group for a mutually agreed fee or by any third party
entity contracted to that effect by Sonangol, provided that such operations may
be carried out only if they will not conflict with or cause hindrance to
Contractor Group's obligations or any Petroleum Operation, or delay existing
work plans, including the Approved Work Plan and Budget. Before entering into
any agreement with a third party for the aforementioned purpose, Sonangol shall
notify Contractor Group in writing of such proposed agreement. Contractor Group
shall have forty five (45) days after the receipt of the aforementioned
notification to decide if it exercises its right of first refusal with respect
to the proposed agreement and to perform the sole risk operations under the same
terms and conditions proposed by the third party.

7.

If Sonangol wishes to use in the sole risk operations assets which are used in
the Petroleum Operations, it shall give written notice to the Operating
Committee stating what assets it wishes to use, provided that the utilization of
such assets may not prejudice the Approved Work Plans and Budgets.

8.

If, in accordance with the provisions of paragraph 4, Contractor Group decides
to undertake any works as foreseen in paragraph 1(d), it shall pay Sonangol in
cash and within thirty (30) days of the date in which it exercises such right,
an amount equal to all of the costs incurred by Sonangol in the relevant sole
risk operations conducted in accordance with paragraphs 1(a), 1(b) and 1(c)
which directly led to the works foreseen in paragraph 1(d).

9.

In addition to the amount referred to in the preceding paragraph, Sonangol will
also be entitled to receive from Contractor Group an additional payment equal to
two hundred percent (200%) of the costs referred to in paragraph 8. Such
additional payment shall be made in cash and within ninety (90) days of the date
on which Contractor Group exercises its right referred to in the preceding
paragraph.

10.

If, in accordance with the provisions of paragraph 4, Contractor Group decides
to undertake any works foreseen in paragraph 1(e), it shall pay Sonangol in
cash, within thirty (30) days of the date in which it exercises such right, an
amount equivalent to the value of total costs incurred by Sonangol in the sole
risk operations which directly led to the works foreseen in paragraph 1(e), less
any payment made in accordance with paragraph 8 above.

11.

In addition to the amount referred to in the preceding paragraph, Sonangol will
also be entitled to receive twenty five percent (25%) of Contractor Group's
share of Development Area Profit Oil produced from this developed deposit until
the value thereof as defined in paragraph 13 of this Article equals one thousand
percent (1000%) of the costs of the operations referred to in paragraph 10.

12.

If the operations described in paragraphs 1(e) and 1(f) are conducted at
Sonangol's sole risk and expense, Sonangol shall receive one hundred percent
(100%) of the Petroleum produced from the deposit developed under such terms.

13.

The Petroleum received by Sonangol under paragraph 11 shall be valued at the
Market Price calculated under the Petroleum Activities Tax Law.

Article 31

(Operating Committee)

1.

The Operating Committee is the body through which the Parties coordinate and
supervise the Petroleum Operations and shall be established within thirty (30)
days of the Effective Date.

2.

The Operating Committee has, among others, the following functions:

(a)

to establish policies for the Petroleum Operations and to define, for this
purpose, procedures and guidelines as it may deem necessary;

(b)

to review and, except as provided in paragraph 12, approve all Contractor
Group's proposals on Work Plans and Budgets (including the location of Wells and
facilities), the General Development and Production Plan, Production Plans and
Lifting Schedules;

 

27

--------------------------------------------------------------------------------

TRANSLATION

 

(c)

to verify and supervise the accounting of costs, expenses and expenditures and
the conformity of the operating and accounting records with the rules
established in this Agreement, in Annex C hereof, in the Petroleum Activities
Tax Law, and in other applicable legislation;

(d)

to establish technical and other committees whenever it deems necessary;

(e)

in general, to review and, except as otherwise provided in this Agreement, to
decide upon all matters which are relevant to the execution of this Agreement,
it being understood, however, that in all events the right to declare a
Commercial Discovery is reserved exclusively to Contractor Group.

3.

The Operating Committee shall obey the clauses of this Agreement and it cannot
decide on matters that by Law or this Agreement are the exclusive responsibility
of the Concessionaire or Contractor Group.

4.

The Operating Committee shall be composed of four (4) members, two (2) of whom
shall be appointed by Sonangol and the other two (2) by Contractor Group. The
Operating Committee meetings cannot take place unless at least three (3) of its
members are present.

5.

The Operating Committee shall be headed by a Chairman who shall be appointed by
Sonangol from among its representatives and who shall be responsible for the
following functions:

(a)

to coordinate and orient all the Operating Committee's activities;

(b)

to chair the meetings and to notify the Parties of the timing and location of
such meetings, it being understood that the Operating Committee shall meet
whenever requested by any Party;

(c)

to establish the agenda of the meetings, which shall include all matters which
the Parties have asked to be discussed;

(d)

to convey to each Party all decisions of the Operating Committee, within five
(5) working days after the meetings;

(e)

to request from Operator any information and to make recommendations that have
been requested by any member of the Operating Committee, as well as to request
from Contractor Group any advice and studies whose execution has been approved
by the Operating Committee;

(f)

to request from technical and other committees any information, recommendations
and studies that he has been asked to obtain by any member of the Operating
Committee;

(g)

to convey to the Parties all information and data provided to him by the
Operator for this effect.

6.

In the case of an impediment to the Chairman of the Operating Committee, the
work of any meeting will be chaired by one of the other members appointed by him
for the effect.

7.

At the request of any of the Parties, the Operating Committee shall prepare and
approve, according to paragraph 11(c) of this Article, its internal regulations,
which shall comply with the procedures established in this Agreement.

8.

At the Operating Committee meetings decisions shall only be made on matters
included on the respective agenda, unless, with all members of the Operating
Committee present, they agree to make decisions on any matter not so included on
the agenda.

9.

Each member of the Operating Committee shall have one (1) vote and the Chairman
shall in addition have a tie breaking vote.

10.

Except as provided for in paragraph 11, the decisions of the Operating Committee
are taken by simple majority of the votes present or represented, it being
understood that any member may be represented by written and duly signed proxy
held by another member.

11.

Unanimous approval of the Operating Committee shall be required for:

(a)

approval of, and any revision to proposed Exploration Work Plans and Budgets
prepared after the first Commercial Discovery;

(b)

approval of, and any revision to the proposed General Development and Production
Plan, the Production Plan, Lifting Schedule and Development and Production Work
Plans and Budgets;

(c)

establishment of rules of procedure for the Operating Committee;

 

28

--------------------------------------------------------------------------------

TRANSLATION

 

(d)

establishment of a management policy for the carrying out of responsibilities
outlined in paragraph 2 of this Article, namely the procedures and guidelines as
per paragraph 2(a) above.

(e)

determination of the estimated rate of return as per Article 11.

12.

Prior to the time of declaration of the first Commercial Discovery, the
Operating Committee shall review and give such advice as it deems appropriate
with respect to the matters referred to in paragraph 2(e) of this Article and
with respect to Contractor Group's proposals on Exploration Work Plans and
Budgets (including the location of Wells and facilities). Following such review,
Contractor Group shall make such revision of the Exploration Work Plans and
Budgets as Contractor Group deems appropriate and shall transmit same Work Plans
and Budgets to Sonangol, so that they may be submitted to approval of the
Ministry of Petroleum under the Petroleum Activities Law.

13.

The General Development and Production Plan, the Development and Production Work
Plans and Budget, together with the Production Plans approved by the Operating
Committee, shall be sent by the same to Sonangol, for submission to the Ministry
of Petroleum for approval under the Petroleum Activities Law.

14.

Minutes shall be made of every meeting of the Operating Committee and they shall
be written in the appropriate record book and signed by all members.

15.

The draft of the minutes shall be prepared, if possible, on the day that the
meeting is held and copies of it shall be sent to the Parties within the
following five (5) working days, and their approval shall be deemed granted if
no objection is raised within ten (10) working days of the date of receipt of
the draft minutes.

Article 32

(Ownership of assets)

1.

Physical assets purchased by Contractor Group for the implementation of the Work
Plans and Budgets become the property of Sonangol when purchased in Angola or,
if purchased abroad, when landed in Angola. Such physical assets should be used
in Petroleum Operations, provided, however, Contractor Group is not obligated to
make any payments for the use of such physical assets during the term of this
Agreement. This provision shall not apply to equipment leased from and belonging
to third parties or any entity comprising Contractor Group.

2.

During the term of this Agreement, Contractor Group shall be entitled to full
use in the Contract Area, as well as in any other area approved by Sonangol, of
all fixed and movable assets acquired for use in the Petroleum Operations
without charge to Contractor Group. Any of Sonangol’s assets which Contractor
Group agrees have become surplus to Contractor Group's then current and/or
future needs in the Contract Area may be removed and used by Sonangol outside
the Contract Area, and any unrecovered costs for such assets shall be fully
recovered in that Year subject to the cost recovery limit provided for in
Article 11 hereof. Any of Sonangol’s assets other than those considered by
Contractor Group to be superfluous shall not be disposed of by Sonangol except
with agreement of Contractor Group so long as this Agreement is in force.

Article 33

(Property and confidentiality of data)

1.

All information of a technical nature developed through the conduct of the
Petroleum Operations shall be the property of Sonangol. Notwithstanding the
above, and without prejudice to the provisions of the following paragraphs,
Contractor Group shall have the right to use and copy, free of charge, such
information for internal purposes.

2.

Unless otherwise agreed by Sonangol and Contractor Group, while this Agreement
remains in force, all technical, economic, accounting or any other information,
including, without limitation, reports, maps, logs, records and other data
developed through the conduct of Petroleum Operations, shall be held strictly
confidential and shall not be disclosed by any Party without the prior written
consent of the other Party hereto. Provided, however, that either Party may,
without such approval, disclose the aforementioned data:

(a)

to any Affiliate or potential assignee of such Party upon such Affiliate or
potential assignee giving a similar undertaking of confidentiality;

 

29

--------------------------------------------------------------------------------

TRANSLATION

 

(b)

in connection with the arranging of financing or of a corporate reorganization
upon obtaining a similar undertaking of confidentiality;

(c)

to the extent required by any applicable law, regulation or rule (including,
without limitation, any regulation or rule of any regulatory agency, securities
commission or securities exchange on which the securities of such Party or of
any such Party's Affiliates are listed);

(d)

to consultants, contractors or other third parties as necessary in connection
with Petroleum Operations upon obtaining a similar undertaking of
confidentiality.

3.

The Contractor Group's obligation of confidentiality of the information referred
to in paragraph 2 above shall continue for ten (10) years after the termination
of the Agreement or such other period as agreed to in writing between the
Parties.

4.

In the event that any entity constituting Contractor Group ceases to hold an
interest under this Agreement, such entity will continue to be bound by the
provisions of this Article.

5.

To obtain offers for new Petroleum Exploration and Production agreements,
Sonangol may, upon informing Contractor Group, disclose to third parties
geophysical and geological data and information, and other technical data (the
age of which is not less than one (1) year) or Contractor Group's reports and
interpretations (the age of which is not less than five (5) years) with respect
to that part or parts of the Contract Area adjacent to the area of such new
offers.

6.

The confidentiality obligation contained in this Article shall not apply to any
information that has entered the public domain by any means that is both lawful
and does not involve a breach of this Article.

Article 34

(Responsibility for losses and damages)

1.

Contractor Group, in its capacity as the entity responsible for the execution of
the Petroleum Operations within the Contract Area, shall be liable to third
parties to the extent provided under the Law for any losses and damage it may
cause to them in conducting the Petroleum Operations and shall indemnify and
defend Sonangol with respect thereto, provided that Sonangol has given timely
notice of the claims and opportunity to defend.

2.

Contractor Group is also liable, under the terms of the Law, for losses and
damage which, in conducting the Petroleum Operations, it may cause to the State
and, in case of Contractor Group's willful misconduct, gross negligence or
serious fault, to Sonangol.

3.

The provisions of the preceding paragraphs 1 and 2 do not apply to losses and
damage caused during Petroleum Operations for account and risk of Sonangol, for
which Sonangol shall indemnify and defend Contractor Group, and in relation to
which Contractor Group shall only be liable for such losses and damage caused by
its willful misconduct, gross negligence or serious fault.

4.

If Contractor Group comprises more than one entity, the liability of such
members is joint and several.

Article 35

(Petroleum Operations risk management)

1.

The Contractor Group shall comply with the provisions of Decree No. 39/01, of 22
June 2001, the respective regulations and the relevant Angolan legislation, in
respect of management of the risks of Petroleum Operations.

2.

Management of the risks to which persons, assets and income from Petroleum
Operations are exposed shall include all the activities referred to in Decree
No. 39/01, of 22 June 2001, and other activities which Sonangol and the
Contractor Group may agree to include to ensure an adequate financial
protection.

3.

In relation to the risks relating to Petroleum Operations, the Contractor Group
shall take out and maintain insurance contracts in accordance with the
specifications and conditions which may be approved by Sonangol.

 

30

--------------------------------------------------------------------------------

TRANSLATION

 

4.

The Contractor Group shall carry out, in cooperation with Sonangol, all the risk
management activities provided for in said Decree No. 39/01, of 22 June 2001, in
accordance with the instructions, rules and procedures approved by Sonangol.

Article 36

(Recruitment, integration and training of Angolan personnel)

1.

Contractor Group shall comply with Decree No. 20/82, of 17 April 1982, and
ancillary regulations, as well as applicable legislation regarding the
recruitment, integration and training of Angolan personnel.

2.

In planned, systematic and various ways and in accordance with the provisions of
this Article, Contractor Group shall train all its Angolan personnel directly or
indirectly involved in the Petroleum Operations for the purpose of improving
their knowledge and professional qualification in order that the Angolan
personnel gradually reach the level of knowledge and professional qualification
held by the Contractor Group's foreign workers. Such training shall also include
the transfer of the knowledge of petroleum technology and the necessary
management experience so as to enable the Angolan personnel to use the most
advanced and appropriate technology in use in the Petroleum Operations,
including proprietary and patented technology, "know how" and other confidential
technology, to the extent permitted by applicable laws and agreements, subject
to appropriate confidentiality agreements.

3.

Besides other duties provided for in the Law, the recruitment, integration and
training of Contractor Group’s Angolan personnel shall be included in three-year
plans. In this respect, the Contractor Group undertakes, notably, to:

(a)

prepare a draft of the initial plan and submit it to Sonangol within four (4)
Months of the Effective Date;

(b)

prepare a proposal for implementation of the plan and submit it to Sonangol
within one (1) Month of the approval of such plan by the Ministry of Petroleum;

(c)

implement the approved plan in accordance with the directives of  the Ministry
of Petroleum and Sonangol, Contractor Group being able, in this regard and with
the approval of Sonangol, to contract outside specialists not associated with
Contractor Group to proceed with the implementation of specific aspects of the
subject plan.

4.

Contractor Group agrees to require in its contracts with subcontractors who work
for Contractor Group for a period of more than one (1) Year, compliance with
requirements for the training of work crews, to which requirements such
subcontractors are subject by operation of current law. Contractor Group further
agrees to monitor compliance with the aforementioned obligations.

5.

Contractor Group shall be responsible for the training costs of Angolan
personnel it employs, such costs being recovered as Production Expenditures.
Costs incurred by Contractor Group for training programs for Sonangol personnel
will be borne in a manner to be agreed upon by Sonangol and Contractor Group.

Article 37

(Double taxation and change of circumstances)

1.

In order to avoid the international double taxation of Contractor Group’s
income, Sonangol shall favorably consider any amendments or revisions to this
Agreement that Contractor Group may propose as long as those amendments or
revisions do not impact on Sonangol or Angola's economic benefits and other
benefits resulting from the Agreement.

2.

Without prejudice to other rights and obligations of the Parties under the
Agreement, in the event that any change in the provisions of any Law, decree or
regulation in force in the Republic of Angola occurs subsequent to the signing
of this Agreement which adversely affects the obligations, rights and benefits
hereunder, then the Parties shall agree on amendments to the Agreement to be
submitted to the competent authorities for approval, so as to restore such
rights, obligations and forecasted benefits.

 

31

--------------------------------------------------------------------------------

TRANSLATION

 

Article 38

(Assignment)

1.

In accordance with the Law, each of the entities constituting Contractor Group
may assign part or all of its rights, privileges, duties and obligations under
this Agreement to an Affiliate or, upon obtaining prior authorization from the
Ministry of Petroleum, to a non‑Affiliate.

2.

Any third-party assignees shall become holders of the rights and obligations
deriving from this Agreement and the Law.

3.

In the case of assignment to an Affiliate of the assignor, the latter and the
assignee shall remain jointly and severally liable for strict compliance with
the obligations of the Contractor Group set forth in this Agreement and relevant
legislation.

4.

The legal documents required to effect any assignment in accordance with the
provisions of this Article shall specify the participating interest which the
third-party assignee will have in the Agreement and shall be submitted to the
prior approval of Sonangol.

5.

In any of the cases foreseen in this Article, the obligations of the assignor
which should have been fulfilled under the terms of this Agreement and the
applicable legislation at the date the request for the assignment is made, must
have been fully complied with.

6.

Sonangol has the right of first refusal to acquire the participating interest
that any member of Contractor Group intends to assign to a non‑Affiliate, which
right should be exercised pursuant to the following procedures:

(a)

the assignor company shall notify Sonangol of the price and other essential
terms and conditions of the proposed assignment and the identity of the
prospective assignee;

(b)

within thirty (30) days after receipt of the notification referred to in the
preceding subparagraph, Sonangol shall notify the assigning company whether
Sonangol elects to exercise the right of first refusal;

(c)

if Sonangol does not exercise the right of first refusal by failing to give the
notification referred to in the preceding subparagraph, then Sonangol shall be
deemed to have waived the right of first refusal in respect of such assignment;

(d)

if Sonangol exercises the right of first refusal by giving the notification
referred to in paragraph 6(b) of this Article, then Sonangol and the assignor
company shall execute the assignment under the terms and conditions contained in
the notification referred to in paragraph 6(a) of this Article.

7.

In the event of Sonangol not exercising the right of first refusal referred to
in the preceding paragraph, such right shall pass to the associates of Sonangol
which enjoy the status of national company as provided for in Article 31.3 of
the Petroleum Activities Law, and shall be exercised, duly adapted, under the
terms of the procedures set forth in the subparagraphs of the preceding
paragraph.

8.

Except as otherwise expressly provided in this Agreement, upon completion of an
assignment made by one of the entities constituting Contractor Group to a
non‑Affiliate, such assignor shall have no further rights or obligations with
respect to the part of the participating interest so assigned.

Article 39

(Termination of the Agreement)

1.

Subject to the provisions of the general law and of any contractual clause,
Sonangol may terminate this Agreement if Contractor Group:

(a)

interrupts Production for a period of more than ninety (90) days with no cause
or justification acceptable under normal international petroleum industry
practice;

(b)

continuously refuses with no justification to comply with the Law;

(c)

intentionally submits false information to the Government or to Sonangol;

(d)

discloses confidential information related to the Petroleum Operations without
having previously obtained the necessary authorization thereto if such
disclosure causes prejudice to Sonangol or the State;

 

32

--------------------------------------------------------------------------------

TRANSLATION

 

(e)

assigns any part of its interests hereunder in breach of the rules provided for
in Article 39;

(f)

is declared bankrupt by a court of competent jurisdiction;

(g)

does not comply with any final decision resulting from an arbitration process
conducted under the terms of the Agreement, after all adequate appeals are
exhausted;

(h)

does not fulfill a substantial part of its duties and obligations resulting from
the Law, the Concession Decree and from this Agreement;

(i)

intentionally extracts or produces any mineral which is not covered by the
object of this Agreement, unless such extraction or production is expressly
authorized or unavoidable as a result of operations carried out in accordance
with accepted international petroleum industry practice.

2.

Sonangol may also terminate the Agreement if the majority of the share capital
of any entity constituting Contractor Group is transferred to a non‑Affiliate
third party without having obtained the prior required authorization from
Sonangol.

3.

If Sonangol considers that one of the aforesaid causes exists to terminate this
Agreement, it shall notify Contractor Group in writing in order for it, within a
period of ninety (90) days, to remedy such cause. The said notification shall be
delivered by the official method foreseen in the Law, and by recorded delivery
which shall be signed by the entity to which it is addressed. If, for any
reason, this procedure is impossible, due to a change of address which has not
been notified pursuant to this Agreement, publication of the notice in one of
the most read daily newspapers in Luanda shall be considered to be as valid as
if delivered. If, after the end of the ninety (90) day notice period such cause
has not been remedied or removed, or if agreement has not been reached on a plan
to remedy or remove the cause, this Agreement may be terminated in accordance
with the provisions mentioned above.

4.

The termination of the Agreement envisaged in this Article shall occur without
prejudice to any rights which may have accrued to the Party which has invoked it
in relation to the other Party, in accordance with this Agreement, the
Concession Decree or the Law.

5.

If any of the entities constituting Contractor Group, but not all of them, gives
Sonangol due cause to terminate this Agreement pursuant to the provisions of
paragraphs 1 and 2 above, then such termination shall take place only with
respect to such entity or entities and the rights and obligations that such
entity or entities hold or are bound to under this Agreement, except as provided
in the preceding paragraph, shall revert to Sonangol without compensation.

Article 40

(Confidentiality of the Agreement)

Sonangol and Contractor Group agree to maintain the confidentiality of this
Agreement; provided, however, either Party may, without the approval of the
other Party, disclose this Agreement:

(a)

to any Affiliate or potential assignee of such Party upon such Affiliate or
potential assignee giving a similar undertaking of confidentiality;

(b)

in connection with the arranging of financing or of a corporate reorganization
upon obtaining a similar undertaking of confidentiality;

(c)

to the extent required by any applicable Law, Decree or regulation (including,
without limitation, any requirement or rule of any regulatory agency, securities
commission or securities exchange on which the securities of such Party may be
listed);

(d)

to consultants as necessary in connection with the execution of Petroleum
Operations upon obtaining a similar undertaking of confidentiality.

 

33

--------------------------------------------------------------------------------

TRANSLATION

 

Article 41

(Dispute resolution)

1.

Any disputes, differences or claims arising out of this Agreement or relating
thereto, or relating to the breach, termination or invalidation of the same,
shall be resolved by agreement of the Parties, on the basis of principles of
good faith and equity or fair balance of the Parties’ interests.

2.

If the disputes, differences or claims referred to in the preceding paragraph
cannot be resolved amicably, they shall be finally and exclusively settled by
arbitration, in accordance with the UNCITRAL Rules of Arbitration of 1976 as
existing on the Effective Date.

3.

The number of arbitrators shall be three (3). One (1) arbitrator shall be
appointed by Sonangol, one (1) by Contractor Group and the third arbitrator, who
shall be Chairman of the Arbitration Tribunal, shall be jointly appointed by
Sonangol and the Contractor Group. If an arbitrator is not appointed within
thirty (30) days of the notice from Sonangol or the Contractor Group is sent to
the other Party requesting that the appointment be made, then such arbitrator
shall be appointed by the President of the International Chamber of Commerce of
Paris.

4.

The arbitration tribunal shall decide according to the Angolan substantive law.

5.

The arbitration tribunal shall be set up in Luanda, shall apply Angolan law, and
the language of arbitration shall be Portuguese.

6.

The Parties agree that this arbitration clause is an explicit waiver of immunity
against validity and enforcement of the award or any judgment thereon and the
award shall be final, binding and enforceable against any Litigant in any court
having jurisdiction in accordance with its laws.

Article 42

(Force Majeure)

1.

Non‑performance or delay in performance by Sonangol or Contractor Group, or both
of them, of any of the contractual obligations, except an obligation to pay
money, shall be excused if, and to the extent that, such non‑performance or
delay is caused by Force Majeure.

2.

If the Force Majeure restrains only temporarily the performance of a contractual
obligation or the exercise of a right subject to a time limit, the time given in
this Agreement for the performance of such obligation or the exercise of such
right and for the performance or exercise of any right or obligation dependent
thereon, and, if relevant, the term of the Agreement, shall be suspended until
the restoration of the status quo prior to the occurrence of the event(s)
constituting Force Majeure, it being understood, however, that such suspension
shall apply only with respect to the parts of the Contract Area which have been
affected.

3.

"Force Majeure," for the purposes of this Article, shall be any occurrence which
is unforeseeable, unavoidable and beyond the reasonable control of the Party
claiming to be affected by such event, such as, and without limitation, state of
war, either declared or not, rebellions or mutinies, natural catastrophes,
fires, earthquakes, communications cuts and unavoidable accidents.

4.

The Party which understands that it may claim a situation of Force Majeure shall
immediately serve notice to the other Party, and shall use all reasonable
efforts to correct the situation of Force Majeure as soon as possible.

Article 43

(Applicable Law)

This Agreement shall be governed by and construed in accordance with Angolan
law.

 

34

--------------------------------------------------------------------------------

TRANSLATION

 

Article 44

(Language)

This Agreement has been prepared and signed in the Portuguese language which
shall be the only valid official version for the purpose of establishing the
rights and obligations of the Parties.

Article 45

(Offices and service of notice)

1.

Sonangol and Operator shall maintain offices in Luanda, Republic of Angola,
where communications and notices foreseen in this Agreement must be validly
served.

2.

Sonangol's office for the purpose of serving notices is:

Rua do 1º Congresso do MPLA

No. 8 – 4th Floor

Luanda

República de Angola

Telex:  3148 and 3260

Fax:  244-2 391782

3.

Operator's office for the purpose of serving notices is:

Rua _______, No _____

Luanda

Republic of Angola

Telex:  _______

Fax: ______

4.

Sonangol and Contractor Group shall communicate to each other in writing and
with reasonable notice any change of their offices referred to in the preceding
paragraphs, if such occurs.

Article 46

(Captions and headings)

Captions and headings are included in this Agreement for the sole purpose of
systematization and shall have no interpretative value.

Article 47

(Effectiveness)

This Agreement shall come into effect on the Effective Date.

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement in the
Portuguese language in Luanda, this 1st day of November of 2006.

 

35

--------------------------------------------------------------------------------

TRANSLATION

 

Sociedade Nacional de Combustíveis de Angola  - Empresa Pública (Sonangol, E.P.)

 

Represented by:

 

 

 

 

 

 

Its: Chairman of the Board

 

 

 

 

Vaalco Angola (kwanza), Inc.

 

 

 

 

 

Represented by:

 

 

 

 

 

 

Its:

 

 

 

 

Sonangol Pesquisa e Produção, SA

 

 

 

 

 

Represented by:

 

 

 

 

 

 

Its: Chairman of the Board

 

 

 

 

InterOil  Exploration  & Production ASA

 

 

 

 

 

Represented by:

 

 

 

 

 

 

Its: Chairman of the Board

 

 

36